Per Curiam:
The court is of the opinion that the provisions of the treaty with France of 778 (Public Treaties, p. 203, arts, xxm, xxiv, and xxvii can not be extended to a fraudulent transaction. If this vessel was bound to a neutral port, the 40 horses on board were innocent cargo, and she *456was not subject by the terms of the treaty to search and detention by French cruisers. If she was sailing to a belligerent port, the 40 horses were contraband, and, by the terms of the treaty, France had a right to seize and remove from her the contraband portion of the cargo. Her sailing, in fact, to a belligerent port under a false destination must have been designed to deprive France of her lawful right to seize the contraband on board and was a fraudulent transaction, which the treaty was, not intended to cover or protect. The owner of the vessel was the owner of the cargo. In the opinion of the court the claimants have no right to indemnity.